Exhibit 10.101
 
SIXTH AMENDMENT TO CONVERTIBLE PROMISSORY NOTE
MENDOCINO BREWING COMPANY, INC.
 
This Sixth Amendment to Convertible Promissory Note (this "Amendment") is
effective as of June 30, 2010 by and between United Breweries of America, Inc.,
a Delaware corporation ("Holder") and Mendocino Brewing Company, Inc., a
California corporation (the "Company").
 
RECITALS
 
A.           The Company issued a convertible promissory note (the "Note") to
Holder in the principal amount of Four Hundred Thousand Dollars ($400,000) dated
March 2, 2005.
 
B.           The Holder and the Company entered into the First Amendment to
Convertible Promissory Note effective August 31, 2006 as amended by the Second
Amendment to Convertible Promissory Note effective December 31, 2006, the Third
Amendment to Convertible Promissory Note effective June 30, 2007, the Fourth
Amendment to Convertible Promissory Note effective June 30, 2008 and the Fifth
Amendment to Convertible Promissory Note effective June 30, 2009, which provide
that the term of the Note made by the Company in favor of Holder was extended
until June 30, 2010.
 
C.           Subject to the terms and conditions of this Amendment, the parties
now wish to further extend the term of the Note.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby agreed, the parties agree as follows:
 
1.           Extension of Term.  The first sentence of Paragraph 1 of the Note
is hereby amended and restated to read as follows:
 
"Mendocino Brewing Company, Inc., a California corporation having its principal
office at 1601 Airport Road, Ukiah, California 95482 and any successor (the
"Company"), for value received, promises to pay to United Breweries of America,
Inc., a Delaware corporation or to its registered successors or assigns (the
"Holder") the principal sum of Four Hundred Thousand Dollars ($400,000.00) on
presentation and surrender of this Convertible Note ("Note") on June 30, 2011
(the "Maturity Date"), and to pay interest on that principal sum at a rate equal
to the lesser of (i) one and one-half percent (1.5%) per annum above the prime
rate offered from time to time by the Bank of America in San Francisco,
California, or (ii) ten percent (10%)."
 
2.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
conflicts of laws principles of that or any other jurisdiction.
 
3.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all taken together
shall constitute one and the same instrument.
 
1

--------------------------------------------------------------------------------


4.           Miscellaneous.  This Amendment contains all of the agreements,
conditions, promises and covenants between the parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous agreements,
representations or understandings with respect to the subject matter hereof.  In
the event of any conflict between the terms of the Note and this Amendment, the
terms of this Amendment shall govern. Except as set forth in this Amendment, the
terms of the Note shall remain in full force and effect.  This Amendment may not
be amended, modified, altered or otherwise changed in any respect except by
written agreement signed by authorized representatives on behalf of Borrower and
Holder.  If any one or more of the provisions contained in this Amendment shall
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.
 
[signature page to follow]
 


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, duly authorized representatives of each of the parties
hereto have executed and delivered this Amendment, to be effective as of the
Effective Date first stated above.
 
Borrower:


MENDOCINO BREWING COMPANY, INC.
a California corporation
 
 
By:      /s/ N. Mahadevan
 
Name:   N. Mahadevan
 
Title:     Chief Financial Officer and Secretary
 
Holder:


UNITED BREWERIES OF AMERICA, INC.
a Delaware corporation
 
 
By:      /s/ Anil Pisharody
 
Name: Anil Pisharody
 
Title:
 



3

--------------------------------------------------------------------------------


 